DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hunzinger et al. (US 2012/0265716 A1, hereinafter Hun).
	Regarding claim 1, Hun discloses an electronic device, comprising:
	data acquisition circuitry configured to receive sensor data (see fig. 2, element 204);
	context evaluation circuitry configured to determine an environmental context out of a plurality of environmental contexts based on a variation rate of the sensor data (see para. 0024, 0031 and 0035-0036); and
	data compression circuitry configured to apply compression to the received sensor data based on the determined environmental context (see para. 0038).
Regarding claim 15, Hun discloses a system, comprising:
sensing circuitry, which, in operation, generates sensor data (see fig. 1 and 2, and para. 0024); and
compression circuitry, coupled to the sensing circuitry, wherein the compression circuitry, in operation, determines environmental contexts based on variation rates of sensor data (see para. 0024, 0031 and 0035-0036); and compresses sensor data based on determined environmental contexts (see para. 0038). 
Regarding claim 20, Hun discloses a method, comprising:
acquiring sensor data (see para. 0024 and figure 2, element 202);
determining an environmental context of a plurality of environmental contexts based on a non-constant variation rate of the sensor data (see para. 0024, 0031 and 0035-0036);
compressing the sensor data based on the determined environmental context (see para. 0038); and
storing the compressed data in a memory (see para. 0098-0099).

Allowable Subject Matter

Claims 2-14, 16-19 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, the applicant(s) is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Examiner cites particular paragraphs in the references as applied to the claims above for the convenience of the applicant(s).  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant(s) disclosure to further show the general state of the art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864